--------------------------------------------------------------------------------

Exhibit 10.41
 
RESTRICTED SHARE UNIT AGREEMENT
PURSUANT TO THE
TRONOX LIMITED
MANAGEMENT EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED SHARE UNITS


*  *  *  *  *


Participant:


Grant Date:  February 8, 2018


Number of Restricted Share Units granted:
*  *  *  *  *


THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Tronox Limited (the
“Company”), and the Participant specified above, pursuant to the Tronox Limited
Management Equity Incentive Plan (the “Plan”), which is administered by the
Committee; and


WHEREAS, it has been determined by the Committee under the Plan that it would be
in the best interests of the Company to grant and issue the Restricted Share
Units provided herein to the Participant on and subject to the terms and
conditions of the Plan and this Agreement (“Performance RSUs”).


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.          Incorporation By Reference; Plan Document Receipt Certain Defined
Terms.  This Agreement is an Award Agreement for the purpose of the Plan.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  Unless otherwise provided herein,
in the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.


2.          Grant of Restricted Share Unit Award.  The Company hereby grants to
the Participant, as of the Grant Date specified above, and shall issue to the
Participant on or as soon as practicable after the date of execution of this
Agreement the number of Performance RSUs specified above.  The Participant
agrees and understands that except as provided by the Plan nothing contained in
this Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of any such
shares, except as otherwise specifically provided for in the Plan or this
Agreement.  The Participant also agrees and understands that the Performance
RSUs are not Shares and do not confer rights on the Participant as a
Shareholder.


South Africa Participants Only:  The Participant must provide satisfactory
evidence that he has complied with all regulatory requirements (including,
without limitation, the approval of the South African Reserve Bank and the South
African Revenue Services) in the Republic of South Africa in which the
Participant is habitually resident and is employed indirectly, within 12 months
of the grant date, before the first vesting.  It is recorded that to the extent
that the Participant does not provide the aforementioned evidence of his
compliance with the regulatory requirements in South Africa, the Company shall
not be obliged to issue the shares to the Participant.


1

--------------------------------------------------------------------------------

3.          Vesting.


(a)          Performance Vesting.  Except as otherwise provided in this Section
3, the Performance RSUs subject to this Agreement shall vest based upon the
Company’s performance on (i) Earnings Per Share (“EPS”) Change over the
Measurement Period (weighted 50% of the total award opportunity) and (ii)
Operating Return on Net Assets (“ORONA”) over the Measurement Period (weighted
50% of the total award opportunity), with (iii) a modifier that may increase or
decrease the award based on Total Shareholder Return over the Measurement
Period.  The “Measurement Period” shall mean the period commencing on the first
day of the calendar quarter immediately preceding the Grant Date and ending on
the last day of the calendar quarter immediately preceding the third (3rd)
anniversary of the start of the Measurement Period.


(i)          Subject to the Participant’s continued employment on the third
(3rd) anniversary of the Grant Date, the number of Performance RSUs that shall
vest pursuant to this Section 3(a) shall be equal to the aggregate number of
Performance RSUs multiplied by the applicable Performance Payout Percentage, and
further adjusted based on the TSR Modifier.  The “Performance Payout Percentage”
shall be the sum of 50% of the EPS Payout Percentage and 50% of the ORONA Payout
Percentage.


(ii)          The following table shall be used to determine the “EPS Payout
Percentage”:
 
 
Three-Year Diluted EPS Change (2018 to 2020)
EPS Payout Percentage
 
(50% weighting)
$1.90 or higher (Maximum)
200%
$1.58 or higher, but lower than $1.90 (Target)
100%
$1.26 or higher, but lower than $1.58 (Threshold)
25%
Below $1.26
0%



2

--------------------------------------------------------------------------------



The following table shall be used to determine the “ORONA Payout Percentage”:




Three-Year ORONA (2018 to 2020)
ORONA Payout Percentage (50% weighting)
19.9% or higher (Maximum)
200%
16.6% or higher, but lower than 19.9% (Target)
100%
13.3% or higher, but lower than 16.6% (Threshold)
25%
Below 13.3%
0%





(iii)          EPS Change shall be calculated by subtracting the Company’s
diluted EPS from continuing operations, measured as the Company’s net income
from continuing operations divided by its average fully diluted common shares
outstanding, on the last trading day of the Measurement Period from its reported
diluted EPS from continuing operations on the first trading day of the
Measurement Period of $(0.89).


ORONA shall be calculated as operating income from the first trading day of the
Measurement Period through the last trading day of the Measurement Period
divided by net assets (net of PPE, net mineral leaseholds, accounts receivable,
inventory, and accounts payable) over the same time period.


To the extent that actual EPS Change or ORONA for the Measurement Period
hereunder is between the Threshold level and the Target level or between the
Target level and the Maximum level, EPS Payout Percentage and/or the ORONA
Payout Percentage shall be determined on a pro rata basis using straight line
interpolation and the resulting Performance Payout Percentage shall determine
the number of Performance RSUs to become vested hereunder; provided that no
Performance RSUs shall become vested for the respective metric if the actual EPS
Change or ORONA level achieved for the Measurement Period is less than the
Threshold level of performance set forth in the table above; and provided,
further, that the maximum number of Performance RSUs that may become vested
shall not exceed the number of Performance RSUs set forth in the table above
corresponding to the Maximum level of performance.



(iv)
  The following tables shall be used to determine the “TSR Modifier”:





Three-Year Total Shareholder Return Ranking
Modifier Factor Applied to Performance Payout Percentage
75th percentile or higher (Maximum)
1.25x
62.5th percentile or higher, but lower than 75th percentile (Above Target)
1.10x
37.5th percentile or higher, but lower than 62.5th percentile (Target)
1.00x
25th percentile or higher, but lower than 37.5th percentile (Threshold)
0.90x
Below 25th percentile (Below Threshold)
0.75x





The TSR Modifier shall be applied to the Performance Period Percentage, provided
that the maximum number of Performance RSUs that may become vested shall not
exceed 200% of target.


(v)          The percentile of the “Total Shareholder Return” (defined as Share
price appreciation plus dividends reinvested) shall be the Company’s Total
Shareholder Return for the Measurement Period as compared to the Total
Shareholder Return for the companies, without replacement, which are set forth
on Exhibit A hereto (as such list may be amended by the Committee, the “Peer
Group”).


3

--------------------------------------------------------------------------------

(vi)          The Company’s Total Shareholder Return shall be the Company’s
Total Shareholder Return for the Measurement Period calculated with dividends
reinvested, for the Shares as reported on the applicable national exchanges on
which the Shares are listed for trading and ending on the last day of the
Measurement Period (or, if the Shares are not traded on that date, on the next
preceding trading date on which the Shares are traded).  For purposes of
calculating Total Shareholder Return:


(A)          The starting price for the Shares and the stock of each company in
the Peer Group shall be the average of the closing price for each trading day
within the thirty (30) trading days ending on the day before the first day of
the Measurement Period; and


(B)          The ending stock price for the Shares and the stock of each company
in the Peer Group shall be the average of the closing prices for each trading
day within the thirty (30) trading days ending on the last day of the
Measurement Period.


(vii)          In the event of an exchange, tender offer, merger, acquisition,
consolidation, recapitalization, split, combination or otherwise, the Committee
may make appropriate adjustments to the applicable EPS Change, ORONA, and Total
Shareholder Return performance metrics and associated goals, provided that in
the case of an acquisition, such goals may be increased and not decreased.  The
Committee’s adjustment shall be made in accordance with the provisions of the
Plan and shall be effective and final, binding and conclusive for all purposes
of the Plan and this Agreement.


(b)          Termination in General.  Except as otherwise set forth in Sections
3(c), 3(d), 3(e), 3(f), and 3(g) hereof, all unvested Performance RSUs shall
immediately be canceled and forfeited upon a Termination for any reason.


(c)          Termination for Death or Disability.  Upon a Participant’s
Termination due to the Participant’s death or Disability, all unvested
Performance RSUs shall immediately become vested assuming a Performance Payout
Percentage of 100% and a TSR Modifier of 1.0x.


(d)          Termination for Normal Retirement.  Upon a Participant’s
Termination due to the Participant’s Normal Retirement, a pro rata portion of
the unvested Performance RSUs that would have been eligible to vest on the third
(3rd) anniversary of the Grant Date shall remain outstanding and be eligible to
vest based upon the Company’s actual performance over the Measurement Period in
accordance with Sections 3(a) as applicable, in an amount determined by
multiplying the number of Performance RSUs that were eligible to become vested
on the third (3rd) anniversary of the Grant Date by a fraction, the numerator of
which is the number of full months that have elapsed beginning on the Grant Date
and ending on the date of Termination and the denominator of which is 36.  For
purposes of this Agreement, “Retirement” shall mean a Termination other than a
termination for Cause at or after age 65, or such earlier date after age 50 as
may be approved by the Committee with regard to such Participant, in its sole
discretion, subject to Section 409A of the Code.


(e)          Termination without Cause.  Upon a Participant’s Termination by the
Company without Cause, a pro rata portion of the unvested Performance RSUs that
would have been eligible to vest on the third (3rd) anniversary of the Grant
Date shall remain outstanding and be eligible to vest based upon the Company’s
actual performance over the Measurement Period in accordance with Section 3(a)
in an amount determined by multiplying the number of Performance RSUs that were
eligible to become vested on the third (3rd) anniversary of the Grant Date by a
fraction, the numerator of which is the number of full months that have elapsed
beginning on the Grant Date and ending on the date of Termination and the
denominator of which is 36.


(f)          Change in Control.  Except as otherwise provided in a Participant’s
employment agreement, if any, Section 12.1 of the Plan shall govern the
treatment of the Performance RSUs in connection with a Change in Control.


(g)          Committee Discretion to Accelerate Vesting.  Notwithstanding the
foregoing, the Committee may, in its sole discretion (but subject to applicable
law), provide for accelerated vesting of the Performance RSUs at any time and
for any reason.


4

--------------------------------------------------------------------------------

4.          Delivery of Shares.  If and when Performance RSUs awarded by this
Agreement become vested, the Units shall cease to be liable to be forfeited by
the Participant.  By no later than ten (10) days following the date on which any
Performance RSUs awarded hereunder become vested the Company, subject to
satisfaction of the tax withholding requirements under Section 10 below, shall
(i) deliver to the Participant a certificate for a number of unrestricted Shares
equal to the total number of Performance RSUs that vested on such date and (ii)
make a Dividend Equivalent Payment to the Participant with respect to such
Performance RSUs as provided in Section 7.5.5(b) of the Plan.


5.          Dividends and Other Distributions; Voting Rights.


(a)          Section 7.5.5(b) of the Plan shall apply with respect to the
Performance RSUs.


(b)          Participants have no voting rights during period of restrictions
for Performance RSUs.


(c)          Section 7.5.6 of the Plan shall apply with respect to the
Performance RSUs (unless the Committee determines otherwise in any particular
case pursuant to Section 4.3 of the Plan).


6.          No transferability.  No Performance RSU granted hereunder may be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated.


7.          Entire Agreement; Amendment.  This Agreement, together with the
Plan, contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan.  This Agreement may also be modified or
amended by writing signed by both the Company and the Participant.  The Company
shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.


8.          Acknowledgment of Participant.  This award of Performance RSUs does
not entitle Participant to any benefit other than that granted under this
Agreement.  Any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.  Participant
understands and accepts that the benefits granted under this Agreement are
entirely at the discretion of the Company and that the Company retains the right
to amend or terminate this Agreement and the Plan at any time, at its sole
discretion and without notice.


9.          Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.


10.          Withholding of Tax.  As a condition to the distribution of Shares
to the Participant, the Participant shall be required to pay in cash, or to make
other arrangements satisfactory to the Company (including, without limitation,
authorizing withholding from payroll and any other amounts payable to the
Participant), the minimum statutory amount that is sufficient to satisfy any
federal, provincial, state, local and foreign taxes of any kind (including, but
not limited to, the Participant’s FICA and SDI obligations) which the Company,
in its sole discretion, deems necessary to comply with the Code and/or any other
applicable law, rule or regulation with respect to the Performance RSUs.  Unless
the tax withholding obligations of the Company are satisfied, the Company shall
have no obligation to issue a certificate or book-entry transfer for such Shares
(except as required by applicable law).  The Committee, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
the Participant to satisfy his or her tax obligations, in whole or in part by
one or more of the following (without limitation): (a) paying cash, (b) electing
to have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum statutory amount required to be withheld, or (c)
selling a sufficient number of such Shares otherwise deliverable to Participant
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise) equal to the amount required to be withheld.


11.          Section 83(b) – U.S. Only.  If the Participant properly elects (as
required by Section 83(b) of the Code) within thirty (30) days after the
issuance of the Performance RSUs to include in gross income for federal income
tax purposes in the year of issuance the Fair Market Value of such Performance
RSUs, the Participant shall pay to the Company or make arrangements satisfactory
to the Company to pay to the Company upon such election, any federal, state or
local taxes required to be withheld with respect to the Performance RSUs.  If
the Participant shall fail to make such payment, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Performance RSUs, as well as
the rights set forth in Section 10 hereof.  The Participant acknowledges that it
is the Participant’s sole responsibility, and not the Company’s, to file timely
and properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if the Participant elects to make such election,
and the Participant agrees to timely provide the Company with a copy of any such
election.
 
5

--------------------------------------------------------------------------------


 
12.          Acceptance.  The Participant shall forfeit the Performance RSUs if
the Participant does not execute this Agreement within a period of sixty (60)
days from the date that the Participant receives this Agreement (or such other
period as the Committee shall provide).

 
13.          Securities Representations.  The Performance RSUs are being issued
to the Participant and this Agreement is being made by the Company in reliance
upon the following express representations and warranties of the Participant. 
The Participant acknowledges, represents and warrants that:


(a)          The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 13.


(b)          If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the Performance RSUs must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to the Performance RSUs and the Company is under no obligation to
register the Performance RSUs (or to file a “re-offer prospectus”).


(c)          If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the Participant understands that (i) the
exemption from registration under Rule 144 will not be available unless (A) a
public trading market then exists for the Shares of the Company, (B) adequate
information concerning the Company is then available to the public, and (C)
other terms and conditions of Rule 144 or any exemption therefrom are complied
with, and (ii) any sale of the vested Performance RSUs hereunder may be made
only in limited amounts in accordance with the terms and conditions of Rule 144
or any exemption therefrom.


14.          No Right to Employment.  Any questions as to whether and when there
has been a termination of such employment and the cause of such termination
shall be determined in the sole discretion of the Committee.  Nothing in this
Agreement shall interfere with or limit in any way the right of the Company to
terminate the Participant’s employment or service at any time, for any reason
and with or without cause.


15.          Notices.  Any notice which may be required or permitted under this
Agreement shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:


(a)          If such notice is to the Company, to the attention of the General
Counsel of the Company or Secretary of the Company at such other address as the
Company, by notice to the Participant, shall designate in writing from time to
time.


(b)          If such notice is to the Participant, at his/her address as shown
on the Company’s records, or at such other address as the Participant, by notice
to the Company, shall designate in writing from time to time.
 
6

--------------------------------------------------------------------------------




16.          Compliance with Laws.  The issuance of the Performance RSUs or
unrestricted Shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act, the Corporations Act, and in
each case any respective rules and regulations promulgated thereunder) and any
other law or regulation applicable thereto.  The Company shall not be obligated
to issue the Performance RSUs or any of the Shares pursuant to this Agreement if
any such issuance would violate any such requirements.


17.          Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except as provided by
Section 6 hereof) any part of this Agreement without the prior express written
consent of the Company.


18.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.


19.          Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.


20.          Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.


21.          Severability.  The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


[Remainder of Page Intentionally Left Blank]
7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
TRONOX LIMITED
     
By:
         
Name:
         
Title:
       
PARTICIPANT
               
Name:
 


 

--------------------------------------------------------------------------------






EXHIBIT A


A. Schulman, Inc. (SHLM)
Albemarle Corp. (ALB)
Cabot Corp. (CBT)
Celanese Corp. (CE)
The Chemours Company (CC)
Cliffs Natural Resources, Inc. (CLF)
Eastman Chemical Company EMN)
Ferro Corp. (FOE)
Huntsman Corp. (HUN)
Koppers Inc. (KOP)
Materion Corp. (MTRN)
SunCoke Energy Inc. SXC)
Teck Resources Ltd. (TECK)
Tredegar Corp. (TG)
 

--------------------------------------------------------------------------------



9